Case 1:21-cv-00094-JB-B Document 42 Filed 08/02/21 Page 1 of 3                  PageID #: 292




JEAN E. WILLIAMS, Acting Assistant Attorney General
SETH M. BARSKY, Section Chief
MEREDITH L. FLAX, Assistant Section Chief
DAVIS A. BACKER, Trial Attorney (CO Bar No. 53502)
J. BRETT GROSKO, Senior Trial Attorney (MD Bar No. 0106180001)
United States Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station
P.O Box 7611
Washington, DC 20044-7611
Tel: (202) 514-5243
Fax: (202) 305-0275
Email: davis.backer@usdoj.gov

Attorneys for Federal Defendants


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  MOBILE DIVISION

 THOMAS GRAY SKIPPER, et al.,
         Plaintiffs,
                 v.                              Case No. 21-cv-00094-JB-B

 UNITED STATES FISH AND                         FEDERAL DEFENDANTS’
 WILDLIFE SERVICE, et al.,                        NOTICE OF FILING
                                               ADMINISTRATIVE RECORD
         Federal Defendants.




       Federal Defendants respectfully notify the Court that the U.S. Fish and Wildlife Service’s

(“Service”) administrative record for the above-captioned matter was lodged with the Clerk of the

Court on July 30, 2021, via overnight delivery. In accordance with the parties’ joint case

management statement, see ECF No. 29 see also ECF No. 38 (adopting the parties’ proposed

schedule), the administrative record has been conventionally lodged with the Clerk of the Court
Case 1:21-cv-00094-JB-B Document 42 Filed 08/02/21 Page 2 of 3                     PageID #: 293




on a USB flash drive, which includes: (i) the Service’s administrative record; (ii) an index for the

administrative record (Exhibit 1 hereto); and (iii) a declaration certifying the contents of the

administrative record (Exhibit 2 hereto). A copy of the administrative record has also been

separately sent via overnight delivery to Plaintiffs’ counsel and to Defendant-Intervenor’s counsel.



Dated: August 2, 2021

                              JEAN E. WILLIAMS, Acting Assistant Attorney General
                              SETH M. BARSKY, Section Chief
                              MEREDITH L. FLAX, Assistant Section Chief


                              /s/ Davis A. Backer
                              DAVIS A. BACKER
                              Trial Attorney (CO Bar No. 53502)
                              United States Department of Justice
                              Environment & Natural Resources Division
                              Wildlife & Marine Resources Section
                              Ben Franklin Station
                              P.O. Box 7611
                              Washington, DC 20044-7611
                              Tel: (202) 514-5243
                              Fax: (202) 305-0275
                              Email: davis.backer@usdoj.gov

                              Attorneys for Federal Defendants
Case 1:21-cv-00094-JB-B Document 42 Filed 08/02/21 Page 3 of 3                        PageID #: 294




                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 2, 2021, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will send notification of such to the attorneys of

record.


                                        /s/ Davis A. Backer
                               ________________________________
                                       DAVIS A. BACKER
                                  Attorney for Federal Defendant
